Jones, J.,
— The writ of replevin was served on March 21st, at 9.45 A. M., the counterbond of defendant was filed March 24th, at 3.05 P. M., and this is a rule to show cause why the bond should not be stricken off, having been filed after the expiration of the seventy-two-hour period allowed by law.
In Lunneman v. Lunneman, 11 Dist. R. 759, it was held that, in actions of replevin, a counterbond, under the Act of April 19,1901, P. L. 88, Sec. 3, must be filed within seventy-two hours after the goods are replevied.
The bond in this case was filed seventy-eight hours after the goods were replevied, and to the rule to strike off served upon defendant there has been no answer and no order of court as required by the act extending the time.
In Auto Security Co., Inc., v. Burrs, 4 D. & C. 668, it was held that a counterbond cannot be filed after seventy-two hours, and, therefore, the rule to strike off the claim property bond is made absolute.
Prom Prank P. Slattery, Wilkes-Barre, Pa.